CULLEN, Commissioner.
After a hearing for which counsel was provided, the circuit court overruled the motion of Everette Shepherd, Jr., to vacate the judgment of March 15, 1962, by which he was sentenced to life imprisonment for murder.
The grounds for relief asserted by Shepherd were (1) the indictment was defective, (2) irrelevant evidence was admitted, and (3) Shepherd was compelled, in violation of his right against’ self-incrimination, to admit that on a previous occasion he had threatened a person with a deadly weapon.
The first two grounds are not within the scope of RCr 11.42. See King v. Commonwealth, Ky., 387 S.W.2d 582.
There are a number of reasons why the third ground has no merit, the chief reason being that according to the transcript of evidence on the trial, which is in the record on this appeal, the fact alleged as the basis for the ground simply is not true.
The judgment is affirmed.